MDU Resources Reports Third Quarter Earnings, Updates Earnings Guidance · Consolidated earnings of $60.8 million, or 32 cents per share, including $16.5million after-tax charge, or 9cents per common share. · Record seasonal natural gas storage levels at the pipeline segment. · Investment in Bakken development results in increased oil production. · Signed agreement to sell 25percent working interest in Niobrara acreage. BISMARCK, N.D. – Oct. 27, 2010 – MDU ResourcesGroup, Inc. (NYSE:MDU) today reported third quarter earnings of $60.8million, or 32cents per common share, including a $16.5million after-tax charge, or 9 cents per common share, related to a previously announced adverse arbitration ruling at its pipeline segment. Earnings for the third quarter of 2009 were $92.4million, or 50cents per common share. “Our results are strong considering that an economic recovery is not apparent in most parts of the country,” said Terry D. Hildestad, president and CEO of MDU Resources. “Our diversified business strategy is one of our core strengths, and it is especially valuable in helping offset the market conditions that are affecting the nation’s construction industry, including our construction businesses. “As a result, we continue to have a very solid financial position,” Hildestad said. “We have a strong balance sheet and access to significant liquidity, and will generate good cash flow this year. This has given us the ability to reward investors through the payment of a competitive dividend, in addition to opportunities to grow our company through capital investments and strategic mergers and acquisitions. “We are updating our 2010 guidance. When excluding the third quarter arbitration charge and the potential gain from the sale of our Brazilian transmission assets expected to occur in the fourth quarter, the range is $1.10 to $1.25 per common share. The range remains the same when including these items.” The natural gas and oil production business reported third quarter earnings of $18.7million. Oil production increased by 24percent in the Bakken, and average realized oil prices were up 20percent. However, this was more than offset by lower average realized prices for natural gas, increased depreciation, depletion and amortization expense, and lower natural gas production. Earlier this year, the natural gas and oil business acquired approximately 88,000 net acres in the emerging Niobrara oil shale play. Since that time, interest and leasehold costs in the play have increased. The company recently signed an agreement to sell a 25percent working interest to a well-capitalized partner, which helps manage the company’s overall portfolio risk and capital requirements. 1 of 16 An additional 10,000 net acres of leaseholds were recently acquired by the natural gas and oil production business in the Heart River area of the Bakken, bringing its total acreage position in the Bakken oil play to more than 67,000 net acres. The pipeline and energy services business had earnings of $9.1 million, absent an arbitration charge. When including the charge ($16.5 million after tax), a loss of $7.4million was reported. Seasonal storage volumes continued to be at record levels in the third quarter, but were more than offset by higher operation and maintenance expense and lower transportation and gathering volumes. The electric and natural gas utility business reported earnings of $1.2million, primarily on the strength of electric utility earnings of $11.3million. The natural gas utility experienced a normal third quarter seasonal loss. Integration efforts are continuing to produce cost efficiencies for this business and customer counts continue to grow, increasing an average of 1.2percent year-to-date. Our construction businesses had combined earnings of $46.3 million this quarter, despite difficult economic conditions. The construction materials and contracting business earned $40.3million, and the construction services segment had earnings of $6million. “Our construction businesses have done an outstanding job of lowering their cost structures, which puts us in strong position when recovery occurs,” Hildestad said. “But in the meantime, limited bidding opportunities and uncertainties with federal highway transportation funding are creating very difficult market conditions. “Our company continues to have a strong long-term outlook. We have growth opportunities throughout our industries and expect the valuable assets that we hold will provide solid shareholder returns in the future, just as in the past.” The company will host a webcast at 11a.m. EDT Thursday, Oct.28 to discuss earnings results and guidance. The event can be accessed at www.mdu.com. A webcast replay and audio replay will be available. The dial-in number for audio replay is (800) 642-1687 or (706) 645-9291 for international callers, conference ID13471172. MDU Resources Group, Inc., a Fortune 500 company and a member of the S&P MidCap 400 index, provides value-added natural resource products and related services that are essential to energy and transportation infrastructure, including regulated businesses, an exploration and production company and construction companies. MDU Resources includes regulated electric and natural gas utilities and regulated natural gas pipelines and energy services, natural gas and oil production, construction materials and contracting, and construction services. For more information about MDU Resources, see the company's Web site at www.mdu.com or contact the Investor Relations Department at investor@mduresources.com. Contacts Financial: Phyllis A. Rittenbach, director - investor relations, (701) 530-1057 Media: Rick Matteson, director of communications and public affairs, (701) 530-1700 2 of 16 Quarterly Performance Summary and Future Outlook The following information highlights the key growth strategies, projections and certain assumptions for the company and its subsidiaries and other matters for each of the company’s businesses. Many of these highlighted points are “forward-looking statements.” There is no assurance that the company’s projections, including estimates for growth and changes in earnings, will in fact be achieved. Please refer to assumptions contained in this section, as well as the various important factors listed at the end of this document under the heading “Risk Factors and Cautionary Statements that May Affect Future Results.” Changes in such assumptions and factors could cause actual future results to differ materially from growth and earnings projections. Business Line Earnings Third Quarter 2010 (In Millions) Earnings Third Quarter 2009 (In Millions) Exploration and Production Natural gas and oil production $ $ Regulated Pipeline and energy services )* Electric and natural gas utilities .8 Construction Construction materials and contracting Construction services Other Earnings on common stock $ * $ * Reflects a natural gas gathering arbitration charge of $26.6 million ($16.5 million after tax). On a consolidated basis, the following information highlights the key growth strategies, projections and certain assumptions for the company: · Earnings per common share for 2010, diluted, are projected in the range of $1.10 to $1.25, excluding the third quarter $16.5 million after-tax arbitration charge and a potential gain on the sale of the company’s Brazilian transmission lines, which is expected to be completed this year. (Including the arbitration charge and the potential gain on the pending Brazilian sale, guidance for 2010 is also $1.10 to $1.25 per common share.) · Although near term market conditions are uncertain, the company’s long-term compound annual growth goals on earnings per share from operations are in the range of 7percent to 10percent. · The company continually seeks opportunities to expand through strategic acquisitions and organic growth opportunities. · Estimated capital expenditures for 2010 are approximately $555million, including the acquisition of producing natural gas properties located in the Green River Basin in southwest Wyoming. The reduction as compared to August projections is largely related to proceeds from completed and pending property sales in the natural gas and oil production and construction materials businesses. 3 of 16 Exploration and Production Natural Gas and Oil Production Three Months Ended Nine Months Ended September30, September 30, (Dollars in millions, where applicable) Operating revenues: Natural gas $ Oil Operating expenses: Operation and maintenance: Lease operating costs Gathering and transportation Other Depreciation, depletion and amortization Taxes, other than income: Production and property taxes Other .2 .1 .7 .6 Write-down of natural gas and oil properties Operating income (loss) ) Earnings (loss) $ ) Production: Natural gas (MMcf) Oil (MBbls) Total Production (MMcfe) Average realized prices (including hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average realized prices (excluding hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average depreciation, depletion and amortization rate, per equivalent Mcf $ Production costs, including taxes, per net equivalent Mcf: Lease operating costs $ Gathering and transportation Production and property taxes $ 4 of 16 The natural gas and oil production segment reported quarterly earnings of $18.7million, compared to $24.4million in 2009. This decrease reflects 12 percent lower average realized natural gas prices, increased depreciation, depletion and amortization expense, higher lease operating costs, as well as decreased combined production of 4percent. Partially offsetting these decreases was 20percent higher average realized oil prices. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · The company expects to spend approximately $365million in capital expenditures in 2010, excluding property sales. This is approximately double the level of capital invested in 2009 and reflects further exploitation of existing properties, leasehold acquisitions in the Bakken and Niobrara oil shale plays and the acquisition of producing natural gas properties located in the Green River Basin. The capital expenditures forecasted reflect a shift from certain natural gas development activities to oil shale leasehold acquisitions, which will affect short-term production growth. · In 2010, the company acquired more than 50,000 net exploratory acres in the North Dakota Bakken area, bringing its total acreage position in this oil play to more than 67,000 net acres. The newly acquired acreage, the Heart River project, is located in Stark County. Plans include drilling three exploratory wells this year to evaluate this acreage targeting the Three Forks formation. Initial lease terms extend up to five years and include renewal options available to the company. · Also in 2010, the company acquired approximately 88,000net exploratory acres in the emerging Niobrara oil play in Laramie and Goshen Counties in southeastern Wyoming. In October2010, an agreement was signed to sell a 25percent working interest in this acreage, reducing the company’s portfolio risk and capital requirements, bringing its acreage position to approximately 66,000 net acres. The company plans to begin drilling exploratory wells in the area in 2011. Lease terms are generally five years with most having five-year renewal options available to the company. · On a combined basis for the Heart River project and Niobrara areas, a potential of over 175 total drill sites exist assuming 640-acre spacing. Although these areas are both emerging plays, early results by other producers in these areas appear promising. · Because of reduced capital spending in 2009 and the redirecting of forecasted 2010 capital expenditures, along with delays in obtaining well completion/frac services, the company expects its 2010 combined natural gas and oil production to be approximately 6percent below 2009 levels. · Earnings guidance reflects estimated natural gas prices for November and December as follows: Index Price/Thousand Cubic Feet (Mcf) Ventura $3.50 to $4.00 NYMEX $3.75 to $4.25 CIG $3.25 to $3.75 · Earnings guidance reflects estimated NYMEX crude oil prices for November and December in the range of $75 to $80 per barrel. · For the last three months of 2010, the company has hedged approximately 50percent to 55percent of its estimated natural gas production and 40percent to 45percent of its estimated oil production. For 2011, the company has hedged 15percent to 20 percent of its estimated natural gas production and 45percent to 50percent of its estimated oil production. For 2012, the company has hedged 5percent to 10percent of its estimated natural gas production and 15percent to 20percent of its estimated oil production. The hedges that are in place as of Oct.27 are summarized in the following chart: 5 of 16 Commodity Type Index Period Outstanding Forward Notional Volume (MMBtu/Bbl) Price (Per MMBtu/Bbl) Natural Gas Swap HSC 10/10 - 12/10 Natural Gas Swap NYMEX 10/10 - 12/10 Natural Gas Swap NYMEX 10/10 - 12/10 Natural Gas Collar NYMEX 10/10 - 12/10 $5.63-$6.00 Natural Gas Swap NYMEX 10/10 - 12/10 Natural Gas Swap NYMEX 10/10 - 12/10 Natural Gas Swap NYMEX 10/10 - 12/10 Natural Gas Swap CIG 10/10 - 12/10 Natural Gas Swap HSC 10/10 Natural Gas Swap NYMEX 10/10 Natural Gas Swap Ventura 10/10 - 12/10 Natural Gas Swap NYMEX 10/10 - 12/10 Natural Gas Collar NYMEX 10/10 - 3/11 $5.62-$6.50 Natural Gas Swap HSC 1/11 - 12/11 Natural Gas Swap NYMEX 1/11 - 12/11 Natural Gas Swap NYMEX 1/11 - 12/11 Natural Gas Swap NYMEX 1/12 - 12/12 Crude Oil Collar NYMEX 10/10 - 12/10 $60.00-$75.00 Crude Oil Swap NYMEX 10/10 - 12/10 Crude Oil Collar NYMEX 10/10 - 12/10 $70.00-$86.00 Crude Oil Swap NYMEX 10/10 - 12/10 Crude Oil Collar NYMEX 1/11 - 12/11 $80.00-$94.00 Crude Oil Collar NYMEX 1/11 - 12/11 $80.00-$89.00 Crude Oil Collar NYMEX 1/11 - 12/11 $77.00-$86.45 Crude Oil Collar NYMEX 1/11 - 12/11 $75.00-$88.00 Crude Oil Swap NYMEX 1/11 - 12/11 Crude Oil Swap NYMEX 1/11 - 12/11 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$87.80 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$94.50 Natural Gas Basis Swap Ventura 10/10 - 12/10 Natural Gas Basis Swap Ventura 10/10 - 12/10 Natural Gas Basis Swap Ventura 10/10 - 12/10 Natural Gas Basis Swap Ventura 10/10 - 12/10 Natural Gas Basis Swap Ventura 10/10 - 12/10 Natural Gas Basis Swap Ventura 10/10 - 12/10 Natural Gas Basis Swap CIG 10/10 - 12/10 Natural Gas Basis Swap Ventura 1/11 - 3/11 Natural Gas Basis Swap CIG 1/11 - 12/11 Natural Gas Basis Swap Ventura 1/11 - 12/11 Natural Gas Basis Swap CIG 1/12 - 12/12 Natural Gas Basis Swap CIG 1/12 - 12/12 Notes: · Ventura is an index pricing point related to Northern Natural Gas Co.’s system; CIG is an index pricing point related to Colorado Interstate Gas Co.’s system; HSC is the Houston Ship Channel hub in southeast Texas which connects to several pipelines. · For all basis swaps, Index prices are below NYMEX prices and are reported as a positive amount in the Price column. 6 of 16 Regulated Pipeline and Energy Services Three Months Ended Nine Months Ended September30, September30, (Dollars inmillions) Operating revenues $ Operating expenses: Purchased natural gas sold Operation and maintenance * * Depreciation, depletion and amortization Taxes, other than income Operating income (loss) ) Earnings (loss) $ ) $ $ $ Transportation volumes (MMdk) Gathering volumes (MMdk) Customer natural gas storage balance (MMdk): Beginning balance** Net injection Ending balance * Reflects a natural gas gathering arbitration charge of $26.6 million ($16.5 million after tax). ** As of the beginning of the applicable period. The pipeline and energy services segment reported a third quarter loss of $7.4million, compared to earnings of $10.6million in the third quarter of 2009. This decrease reflects higher operation and maintenance expense, largely resulting from a natural gas gathering arbitration charge of $26.6million ($16.5million after tax), lower volumes transported to storage, as well as lower gathering volumes. Partially offsetting these items was higher storage services revenue. The company was notified on Oct. 15 of the Colorado arbitration decision, which involves a disagreement regarding the terms of operation and pressure of a gathering system owned by Bitter Creek Pipelines, LLC, a non-regulated subsidiary. The company is assessing all legal remedies available to challenge the outcome of the award. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · The company continues to pursue expansion of facilities and services offered to customers. Energy development within its geographic region, which includes portions of Colorado, Wyoming, Montana and North Dakota, is expanding, most notably the Bakken Shale of North Dakota and eastern Montana. Ongoing energy development is expected to have many direct and indirect benefits to its business. · The company continues to pursue the expansion of its existing natural gas pipeline capacity by 30,000Mcf per day in the Bakken production area in northwestern North Dakota. This expansion project is targeted for late 2011. · The company has three natural gas storage fields including the largest storage field in North America located near Baker, Montana. The company continues to see strong interest in its storage services and is pursuing a project to increase its firm deliverability from the Baker Storage field by 7 of 16 125,000Mcf per day and related transportation capacity.The company has received commitment on approximately 30percent of the total potential project and is moving forward on that phase with a projected in-service date of November2011, subject to regulatory approval. Electric and Natural Gas Utilities Electric Three Months Ended Nine Months Ended September30, September30, (Dollars in millions, where applicable) Operating revenues $ Operating expenses: Fuel and purchased power Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ Retail sales (million kWh) Sales for resale (million kWh) Average cost of fuel and purchased power per kWh $ Natural Gas Distribution Three Months Ended Nine Months Ended September30, September30, (Dollars in millions) Operating revenues $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income (loss) ) ) Earnings (loss) $ ) $ ) $ $ Volumes (MMdk): Sales Transportation Total throughput Degree days (% of normal)* Montana-Dakota 69
